FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        August 10, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
MICHAEL EDWARD HOOPER,

             Plaintiff-Appellant,

v.                                                        No. 12-6202
                                                   (D.C. No. 5:12-cv-00758-M)
JUSTIN JONES, Director DOC;                               (W.D. Okla.)
RANDALL G. WORKMAN, Warden;
DOES, Unknown Executioners,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before MURPHY, O’BRIEN, and HOLMES, Circuit Judges.


      Michael Edward Hooper, an Oklahoma state prisoner scheduled for execution

by lethal injection on August 14, 2012, appeals from the district court’s order




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
denying his motion for a preliminary injunction seeking to stay his execution.

Exercising jurisdiction under 28 U.S.C. § 1292(a)(1), we AFFIRM.1

                                            I

      Mr. Hooper was tried and convicted on three counts of first-degree murder and

sentenced to death. See Hooper v. State, 947 P.2d 1090 (Okla. Crim. App. 1997).

Although his death sentences were initially set aside in federal habeas proceedings,

see Hooper v. Mullin, 314 F.3d 1162 (10th Cir. 2002), on remand he waived his

rights to be sentenced by a jury and to present mitigating evidence, and he was again

sentenced to death on all three counts. The Oklahoma Court of Criminal Appeals

affirmed. Hooper v. State, 142 P.3d 463 (Okla. Crim. App. 2006). The federal

district court denied habeas relief, and we denied a certificate of appealability,

Hooper v. Workman, 446 F. App’x 88 (10th Cir. 2011), cert. denied, 132 S. Ct. 2721

(2012). Subsequently, the State of Oklahoma scheduled Mr. Hooper’s execution for

August 14.

      Mr. Hooper then filed a 42 U.S.C. § 1983 action in federal district court,

challenging Oklahoma’s three-drug execution protocol on the bases that (1) no

backup dosage of pentobarbital is required to be maintained on hand if the first five

gram dose fails to render the inmate unconscious before administration of the second

drug, vecuronium bromide; (2) recently acquired stocks of pentobarbital that could be
1
      Pursuant to Fed. R. App. P. 35, the panel circulated this opinion to the active
judges of the court for sua sponte consideration of whether en banc review is
necessary. No active judge called for a poll.


                                          -2-
used as a backup have an unknown shelf life and may or may not be suitable for

human use; and (3) several other states have adopted a one-drug protocol, thereby

undermining Oklahoma’s adherence to a three-drug protocol. In support of his

claims, Mr. Hooper moved for preliminary injunctive relief to stay his execution.

      The district court denied the motion, explaining that Mr. Hooper failed to offer

anything more than speculation that the lack of a backup dose of pentobarbital would

be dangerous. Indeed, the court noted that five grams of pentobarbital is an

“enormous overdose” that would not only cause unconsciousness, but would drop

blood pressure “to an unsurvivable level.” Dist. Ct. Order at 8 (quotation omitted).

Thus, there would be virtually no likelihood that an inmate would feel the effects of

the subsequently administered vecuronium bromide and potassium chloride. And

given that the State will not be using a backup pentobarbital dose, the court found

Mr. Hooper’s challenges to the recently acquired pentobarbital irrelevant. Finally,

regarding Mr. Hooper’s claim that other states’ adoption of a one-drug protocol

rendered Oklahoma’s three-drug protocol suspect, the district court concluded that

Mr. Hooper failed to show that Oklahoma’s three-drug protocol was invalid in light

of this Circuit’s precedents upholding that protocol.

                                           II

      We review the district court’s order for an abuse of discretion. See Pavatt v.

Jones, 627 F.3d 1336, 1338 (10th Cir. 2010). “[L]ike other stay applicants, inmates

seeking time to challenge the manner in which the State plans to execute them must


                                         -3-
satisfy all of the requirements for a stay, including a showing of a significant

possibility of success on the merits.” Hill v. McDonough, 547 U.S. 573, 584 (2006).

       We conclude that the district court did not abuse its discretion. Although an

execution protocol that subjects a prisoner to a risk of future harm can constitute

cruel and unusual punishment in violation of the Eighth Amendment, “the conditions

presenting the risk must be sure or very likely to cause serious illness and needless

suffering, and give rise to sufficiently imminent dangers.” Baze v. Rees, 553 U.S. 35,

49-50 (2008) (quotation omitted). Thus, “[s]imply because an execution method may

result in pain, either by accident or as an inescapable consequence of death, does not

establish the sort of objectively intolerable risk of harm that qualifies as cruel and

unusual.” Id. at 50 (quotation omitted). Rather, to obtain an execution stay on the

grounds of an unconstitutional lethal-injection protocol, the prisoner must show that

the “protocol creates a demonstrated risk of severe pain . . . [and] that the risk is

substantial when compared to the known and available alternatives.” Id. at 61.

       The district court aptly applied these principles to Mr. Hooper’s execution

challenges. Specifically, Mr. Hooper has not shown that the lack of a backup dose is

sure or very likely to leave him conscious to experience the effects of the vecuronium

bromide. Indeed, as the district court found, and as we referenced in Pavatt, a

five-gram dosage of pentobarbital (administered in 2.5 gram dosages through two IV

lines) “would likely be lethal in most, if not all, instances.” 627 F.3d at 1340. And

Oklahoma further reduces the risk of consciousness prior to vecuronium bromide


                                           -4-
administration by “requir[ing] the attending physician to confirm that an inmate is

unconscious prior to the administration of the final two drugs in the . . . protocol.”

Id. Moreover, we have previously determined, when Oklahoma’s execution protocol

included sodium thiopental rather than pentobarbital as the first-drug barbiturate, that

the lack of a backup dose was not problematic where there was no evidence that the

initial dose would be insufficient to fully anesthetize the prisoner. Wackerly v. Jones,

398 F. App’x 360, 363 (10th Cir. 2010) (per curiam). Here, nothing suggests that the

five-gram dosage of pentobarbital may be insufficient.2

      To the extent Mr. Hooper contends that “the one-drug protocol [is] now

mandatory under the Eighth Amendment” given that other states have adopted it,

Aplt. Br. at 20, we again agree with the district court. Mr. Hooper has failed to


2
       Mr. Hooper speculates that the pentobarbital could be administered
improperly, resulting in a less-than-sufficient dose to render him unconscious. In
that event, Mr. Hooper asserts, the execution protocol is silent as to what will occur
“where monitoring of consciousness has the potential to show he has not been
rendered sufficiently unconscious and is therefore able to experience pain, but where
there is no additional anesthetic (the first drug) available which could render him
sufficiently unconscious.” Aplt. Br. at 5. But Mr. Hooper has not shown that such a
possibility is a “sufficiently imminent danger[ ].” Baze, 553 U.S. at 50. Indeed, the
execution protocol calls for the insertion of two IV lines, each with 2.5 grams of
pentobarbital. And the protocol requires the attending physician to “‘ensure’” that
the inmate is sufficiently unconscious prior to the administration of the vecuronium
bromide. Aplt. Br. at 5 (quoting protocol). “[A]n inmate cannot succeed on an
Eighth Amendment claim simply by showing one more step the State could take as a
failsafe for other, independently adequate measures.” Baze, 553 U.S. at 60-61.
       Given that Mr. Hooper has not established entitlement to an on-hand, backup
dose of pentobarbital, we need not address his challenges to the recently acquired
stocks of pentobarbital, which will not be used in his execution.


                                          -5-
demonstrate that Oklahoma’s three-drug execution protocol is unconstitutional. He

has not demonstrated either that (1) Oklahoma’s pentobarbital-initiated three-drug

protocol presents a sure or very likely risk of needless suffering or imminent danger,

or (2) a one-drug alternative is substantially less risky. See Baze, 553 U.S. at 49-50,

61. We have upheld Oklahoma’s three-drug protocol on prior occasions, see, e.g.,

Pavatt, 627 F.3d at 1338-41, and the Supreme Court has announced that “[a] State

with a lethal injection protocol substantially similar to the [three-drug sodium-

thiopental initiated] protocol” is not in violation of the Constitution, Baze, 553 U.S.

at 61. Mr. Hooper’s argument that a one-drug protocol is constitutionally mandated

is without merit.

                                           III

      We conclude that the district court did not abuse its discretion in denying

preliminary-injunctive relief. Accordingly, the judgment of the district court is

AFFIRMED. Hooper’s motion for a stay pending appeal is DENIED as moot. The

mandate shall issue forthwith.


                                                 Entered for the Court


                                                 Per Curiam




                                          -6-